UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8084


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LARRY ANTRON FRIDIE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:09-cr-00564-HMH-1; 8:12-cv-02773-HMH)


Submitted:   April 19, 2013                    Decided:   May 2, 2013


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry Antron Fridie, Appellant Pro Se.      Alan Lance Crick,
Assistant United States Attorney, Andrew Burke Moorman, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry        Antron   Fridie       seeks   to    appeal       the   district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2012) motion and denying his motion for reconsideration.

The orders are not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.              28      U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent     “a     substantial    showing          of    the    denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Fridie has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense     with        oral   argument   because          the    facts    and     legal



                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3